DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on December 22, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 02, 2021 and December 22, 202 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Furthermore, Richards (US 2020/0178083) discloses a standalone unlicensed spectrum carrier aggregation combinations using dynamic frequency selection (DFS) spectrum.  Richards also discloses a UE configured to communicate with a base station comprising receiving from a base station a carrier aggregation (CA) combination configuration for the UE (paragraphs 0088-0089).  This teachings of Richards reads on “a plurality of CA combinations supported by the electronic device” of claim language. 
However, none of the references taken either alone or in combination discloses “sending a target request to an operator server, wherein the target request carries the target set, and the target request is used to instruct to select, from the target set, a target CA combination; receiving a target CA combination, wherein the target CA combination is sent by the operator server in response to the target request; and performing network configuration according to the target CA combination.”
Therefore, the Examiner allows independent claims 1, 10, and 19 at least for the above reasons in combination with all other features recited within claims. 
Claims 2-9, 11-18, and 20 depend either directly or indirectly upon independent claims 1, 10, and 19.  Therefore, they are also allowed by virtue of their dependencies.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644